  Case 19-31907      Doc 24    Filed 09/27/19 Entered 09/27/19 13:23:01         Desc Main
                                Document     Page 1 of 11


                UNITED STATES BANKRUPTCY COURT
                     DISTRICT OF MINNESOTA
_____________________________________________________________________________
In Re:
                                                            19-31907
ANDREW LAUFERS and NAOMI LAUFERS                            Chapter 13
            Debtors
_____________________________________________________________________________

            NOTICE OF PRE-CONFIRMATION CHAPTER 13
                       MODIFICATION OF PLAN
_____________________________________________________________________________
To: Jasmine Keller, Chapter 13 Trustee, and all parties in interest:

        PLEASE TAKE NOTICE THAT on November 14, 2019, at 10:30 A.M., before the
Honorable Katherine A. Constantine, United States Courthouse, 316 N. Robert, Courtroom 2C,
St. Paul, MN 55101, the Court will hold a hearing on the proposed modified plan of the above-
named debtors. A copy of the modified plan is attached.



Dated:9/27/2019                     Barbara J. May
                                    Barbara J. May
                                    2780 N. Snelling Suite 300
                                    Roseville, MN 55113
                                    651-486-8887
                                    Attorney ID 129689
           Case 19-31907            Doc 24        Filed 09/27/19 Entered 09/27/19 13:23:01                          Desc Main
                                                   Document     Page 2 of 11

Local Form 3015-1 (12/17)

                                           UNITED STATES BANKRUPTCY COURT
                                                DISTRICT OF MINNESOTA
                                                   ST. PAUL DIVISION

In re:    ANDREW LAUFERS                                                           Case No.      19-31907
          NAOMI LAUFERS
                                                                                   CHAPTER 13 PLAN              Modified

Debtor.                                                                            Dated:        5/7/2019

In a joint case, debtor means debtors in this plan.

Part 1. NOTICE OF NONSTANDARD PLAN PROVISIONS, SECURED CLAIM LIMITATIONS, AND LIEN OR SECURITY INTEREST
AVOIDANCE: Debtor must check the appropriate boxes below to state whether or not the plan includes each of the
following items:

 1.1       A limit on the amount of a secured claim based on a valuation of the collateral for               Included      Not Included
           the claim, set out in Parts 9 or 17

 1.2       Avoidance of a security interest or lien, set out in Part 17                                      Included      Not Included

 1.3       Nonstandard provisions, set out in Part 17                                                        Included      Not Included

Part 2. DEBTOR'S PAYMENTS TO TRUSTEE:
 2.1       As of the date of this plan, the debtor has paid the trustee _______________.
                                                                              $0.00

 2.2       After the date of this plan, the debtor will pay the trustee         $1,400.00 / $1,481.00 / $2,131.00
           per month for                                  49 / 3 / 8                    months beginning in
           _______________ (mo.) of __________ (yr.) for a total of _______________.
                                                                        $90,091.00    The initial plan payment is due not later
           than 30 days after the order for relief.

 2.3       The minimum plan length is          36 months     or        60 months
           from the date of the initial plan payment unless all allowed claims are paid in a shorter time.

 2.4       The debtor will also pay the trustee




 2.5       The debtor will pay the trustee a total of _______________
                                                          $90,091.00  [lines 2.1 + 2.2 + 2.4].

Part 3. PAYMENTS BY TRUSTEE:
The Trustee will pay from available funds only creditors for which proofs of claim have been filed. The trustee may collect a fee of
up to 10% of plan payments, or        $9,009.10       [line 2.5 x .10]

Part 4. ADEQUATE PROTECTION PAYMENTS (§ 1326(a)(1)(C)):
The trustee will promptly pay from available funds adequate protection payments to creditors holding allowed claims secured by
personal property, according to the following schedule, beginning in month one (1).

                                                                                            Monthly           Number of       Total
                                           Creditor                                         payment           payments      payments

         TOTAL                                                                                                                     $0.00




Case Number: 19-31907                                               Page 1
         Case 19-31907              Doc 24        Filed 09/27/19 Entered 09/27/19 13:23:01                        Desc Main
                                                   Document     Page 3 of 11

Local Form 3015-1 (12/17)

Part 5. EXECUTORY CONTRACTS AND UNEXPIRED LEASES (§ 365):
The debtor assumes the following executory contracts or unexpired leases. Debtor will pay directly to creditors all payments that
come due after the date the petition was filed. Cure provisions, if any, are set forth in Part 8.

                                    Creditor                                                Description of Property

Part 6. CLAIMS NOT IN DEFAULT:
Payments on the following claims are current and the debtor will pay directly to creditors all payments that come due after the
date the petition was filed. The creditors will retain liens, if any.

                                    Creditor                                                Description of property

Part 7. HOME MORTGAGES IN DEFAULT (§§ 1322(b)(5) AND 1322(e)):
The trustee will cure payment defaults on the following claims secured only by a security interest in real property that is the
debtor's principal residence. The debtor will pay directly to creditors all payments that come due after the date the petition was
filed. The creditors will retain liens. All following entries are estimates. The trustee will pay the actual amounts of default.

                         Creditor                        Amount of         Monthly         Beginning     Number of     Total payments
                                                          default          payment        in month #     payments
7.1 CARRINGTON MORTGAGE SERVICES                           $5,143.09            $84.36        10              1              $5,143.09
                                                                               $177.15        11             24
                                                                               $101.24        35              1
                                                                                $92.82        36              1
                                                                                $92.51        37              1
                                                                                $92.20        38              1
                                                                                $91.88        39              1
                                                                                $91.58        40              1
                                                                                $91.27        41              1
                                                                                $90.97        42              1
                                                                                $62.66        43              1

      TOTAL                                                                                                                  $5,143.09
Part 8. CLAIMS IN DEFAULT (§§ 1322(b)(3) AND (5) AND § 1322(e)):
The trustee will cure payment defaults on the following claims as set forth below. The debtor will pay directly to creditors all
payments that come due after the date the petition was filed. The creditors will retain liens, if any. All following entries are
estimates, except for interest rate.
                                               Amount       Interest        Monthly        Beginning       Number
                 Creditor                        of            rate         payment           in             of        Total payments
                                               default       (if any)                       month #       payments

      TOTAL                                                                                                                        $0.00




Case Number: 19-31907                                            Page 2
        Case 19-31907           Doc 24        Filed 09/27/19 Entered 09/27/19 13:23:01                        Desc Main
                                               Document     Page 4 of 11

Local Form 3015-1 (12/17)

Part 9. SECURED CLAIMS SUBJECT TO MODIFICATION ("CRAMDOWN") PURSUANT TO § 506 (§ 1325(a)(5)) (secured claim
amounts in this Part control over any contrary amounts except for secured claims of governmental units):
The trustee will pay, on account of the following allowed secured claims, the amount set forth in the "Total Payments" column
below. Unless otherwise specified in Part 17, the creditors will retain liens securing the allowed secured claims until the earlier
of the payment of the underlying debt determined under nonbankruptcy law, or the date of the debtor's discharge, and if this case
is dismissed or converted without completion of the plan, such liens shall also be retained by such holders to the extent
recognized by applicable nonbankruptcy law. Notwithstanding a creditor's proof of claim filed before or after confirmation,
the amount listed in this Part as a creditor's secured claim binds the creditor pursuant to 11 U.S.C. § 1327 and confirmation
of the plan is a determination of the creditor's allowed secured claim. For secured claims of governmental units, unless
otherwise ordered by the court, the value of a secured claim listed in a proof of claim filed in accordance with FRBP 3012(c)
controls over any contrary amount.
                                                  Begin-                                                +
                                                   ning                    x                         Adq.
                                                    in                    Num          =              Pro.
         Creditor /         Secured        Int.   month      Monthly       of         Plan            from            Total
       Claim amount          claim        rate       #       payment      pmts.       pmts.          Part 4         payments
9.1 ROGERS AND HOLLANDS
        $3,779.61   $2,500.00            4.00%      35          $299.11     1           $299.11                       $2,845.47
                                         4.00%      36          $331.11     1           $331.11
                                         4.00%      37          $331.10     1           $331.10
                                         4.00%      38          $331.09     1           $331.09
                                         4.00%      39          $331.08     1           $331.08
                                         4.00%      40          $331.07     1           $331.07
                                         4.00%      41          $331.06     1           $331.06
                                         4.00%      42          $331.05     1           $331.05
                                         4.00%      43          $228.80     1           $228.80
9.2 SANTANDER
       $19,584.69           $19,584.69   4.50%      10          $332.04     1          $332.04                       $21,549.79
                                         4.50%      11          $697.29    24        $16,734.96
                                         4.50%      35          $530.72     1          $530.72
                                         4.50%      36          $513.19     1          $513.19
                                         4.50%      37          $513.38     1          $513.38
                                         4.50%      38          $513.58     1          $513.58
                                         4.50%      39          $513.78     1          $513.78
                                         4.50%      40          $513.97     1          $513.97
                                         4.50%      41          $514.17     1          $514.17
                                         4.50%      42          $514.36     1          $514.36
                                         4.50%      43          $355.64     1          $355.64
9.3 WELLS FARGO DEALER SERVICES
       $11,120.29  $11,120.29 4.50%                 10          $183.60     1          $183.60                       $12,252.51
                              4.50%                 11          $385.56    24         $9,253.44
                              4.50%                 35          $328.93     1          $328.93
                              4.50%                 36          $322.88     1          $322.88
                              4.50%                 37          $323.01     1          $323.01
                              4.50%                 38          $323.13     1          $323.13
                              4.50%                 39          $323.26     1          $323.26
                              4.50%                 40          $323.38     1          $323.38
                              4.50%                 41          $323.50     1          $323.50
                              4.50%                 42          $323.62     1          $323.62
                              4.50%                 43          $223.76     1          $223.76
     TOTAL                                                                                                           $36,647.77




Case Number: 19-31907                                        Page 3
          Case 19-31907             Doc 24        Filed 09/27/19 Entered 09/27/19 13:23:01                               Desc Main
                                                   Document     Page 5 of 11

Local Form 3015-1 (12/17)

Part 10. SECURED CLAIMS EXCLUDED FROM § 506 AND NOT SUBJECT TO MODIFICATION ("CRAMDOWN") (§ 1325(a))
(910 vehicles and other things of value) (allowed secured claim controls over any contrary amount):
The trustee will pay in full the amount of the following allowed secured claims. All following entries are estimates, except for
interest rate. The creditors will retain liens. Unmodified 910 claims not in default are addressed in Part 6. Unmodified 910
claims in default are addressed in Part 8.
                                                       Begin-                                                      +
                                                        ning                         x                          Adq.
                                                         in                         Num           =              Pro.
                               Claim           Int.    month       Monthly           of          Plan            from           Total
           Creditor           amount          rate        #        payment          pmts       payments         Part 4        payments

        TOTAL                                                                                                                          $0.00
Part 11. PRIORITY CLAIMS (not including claims under Part 12):
The trustee will pay in full all claims entitled to priority under § 507(a)(2) through (a)(10), including the following. The amounts
listed are estimates. The trustee will pay the amounts actually allowed.

                                                                                                Beginning         x
                                                          Estimated           Monthly              in          Number of         Total
                         Creditor                           Claim             payment            month #       payments        payments
11.1 BARBARA J MAY                                          $12,000.00             $1,260.00        1              9            $12,000.00
                                                                                    $660.00        10              1

        TOTAL                                                                                                                   $12,000.00
Part 12. DOMESTIC SUPPORT OBLIGATION CLAIMS:
The trustee will pay in full all domestic support obligation claims entitled to priority under § 507(a)(1), including the following.
The amounts listed are estimates. The trustee will pay the amounts actually allowed.

                                                                                                Beginning         x
                                                          Estimated           Monthly              in          Number of         Total
                         Creditor                           Claim             payment            month #       payments        payments
12.1 JOANNE MARIE LAUFERS                                         $0.00                                                                $0.00

        TOTAL                                                                                                                          $0.00
Part 13. SEPARATE CLASSES OF UNSECURED CLAIMS:
In addition to the class of unsecured claims specified in Part 14, there shall be separate classes of non-priority unsecured claims
described as follows:
The trustee will pay the allowed claims of the following creditors. All entries below are estimates.

                                                                       Interest                    Beginning      Number
                                                      Estimated           rate        Monthly         in            of            Total
                        Creditor                        claim           (if any)      payment       month #      payments       payments

        TOTAL                                                                                                                          $0.00
Part 14. TIMELY FILED UNSECURED CLAIMS:
The trustee will pay holders of non-priority unsecured claims for which proofs of claim were timely filed the balance of all
payments received by the trustee and not paid under Parts 3, 7, 8, 9, 10, 11, 12 and 13 their pro rata share of approximately
    $27,291.04        [line 2.5 minus totals in Parts 3, 7, 8, 9, 10, 11, 12 and 13].

 14.1     The debtor estimates that the total unsecured claims held by creditors listed in Part 9 are _______________
                                                                                                            $1,279.61

 14.2     The debtor estimates that the debtor's total unsecured claims (excluding those in Parts 9 and 13) are _____________
                                                                                                                   $169,376.60

 14.3     Total estimated unsecured claims are _______________
                                                   $170,656.21 [lines 14.1 + 14.2]


Part 15. TARDILY-FILED UNSECURED CLAIMS:
All money paid by the debtor to the trustee under Part 2, but not distributed by the trustee under Parts 3, 4, 7, 8, 9, 10, 11, 12, 13
and 14, will be paid to holders of allowed nonpriority unsecured claims for which proofs of claim were tardily filed.



Case Number: 19-31907                                              Page 4
         Case 19-31907            Doc 24        Filed 09/27/19 Entered 09/27/19 13:23:01                           Desc Main
                                                 Document     Page 6 of 11

Local Form 3015-1 (12/17)

Part 16. SURRENDER OF COLLATERAL AND REQUEST FOR TERMINATION OF STAY:
The debtor has surrendered or will surrender the following property to the creditor. The debtor requests that the stays §§362(a)
and §§1301(a) be terminated as to the surrendered collateral upon confirmation of the plan.

                                  Creditor                                    Description of property (including complete legal
                                                                                        description of real property)

Part 17. NONSTANDARD PROVISIONS:
The Trustee may distribute additional sums not expressly provided for herein at the trustee's discretion. Any nonstandard
provisions, as defined in FRBP 3015(c), must be in this Part. Any nonstandard provision placed elsewhere in the plan is void.
Any request by the debtor to modify a claim secured only by a security interest in real property that is the debtor's principal
residence must be listed in this Part and the debtor must bring a motion to determine the value of the secured claim pursuant to
Local Rule 3012-1(a).

17.1   Bonuses and Tax Refunds
       Employment Bonuses: The debtor(s) shall provide the trustee with copies of any pay stubs that reflect a bonus,
       and shall surrender said bonus to trustee.
       The debtor(s) shall send the Trustee each year during the Chapter 13 Plan copies of her federal and state income
       tax returns at the time they are filed. The debtor(s) shall also promptly report to the Trustee the receipt of any state
       and federal tax refunds for the duration of this Chapter 13 case. Individual debtors shall be entitled to retain the
       first $1,200 of refunds and married couple shall be entitled to retain the first $2,000 of refunds plus any earned
       income credit (EIC) plus any Minnesota Working Family credit. Any remaining amounts shall be turned over to the
       Chapter 13 plan as additional plan payment.

       The trustee shall have discretion to allow the debtor(s) to keep more of any given tax refund if the situation
       warrants.

SUMMARY OF PAYMENTS:

                                   Class of payment                                                     Amount to be paid
 Payments by trustee [Part 3]                                                                                $9,009.10

 Home mortgages in default [Part 7]                                                                          $5,143.09

 Claims in default [Part 8]                                                                                      $0.00

 Secured claims subject to modification (cramdown) pursuant to § 506 [Part 9]                               $36,647.77
 Secured claims excluded from § 506 [Part 10]                                                                    $0.00
 Priority claims [Part 11]                                                                                  $12,000.00

 Domestic support obligation claims [Part 12]                                                                    $0.00

 Separate classes of unsecured claims [Part 13]                                                                  $0.00
 Timely filed unsecured claims [Part 14]                                                                    $27,291.04

 TOTAL (must equal line 2.5)                                                                                $90,091.00



 Certification regarding nonstandard provisions:
 I certify that this plan contains no nonstandard provision except as placed in Part 17.

 Signed:                                                                 Debtor 1 signed:
   /s/ BARBARA J MAY                                                      /s/ ANDREW LAUFERS


 Attorney for debtor or debtor if pro se                                 Debtor 2 signed (if joint case):

                                                                          /s/ NAOMI LAUFERS



Case Number: 19-31907                                           Page 5
Case 19-31907   Doc 24   Filed 09/27/19 Entered 09/27/19 13:23:01   Desc Main
                          Document     Page 7 of 11
  Case 19-31907           Doc 24      Filed 09/27/19 Entered 09/27/19 13:23:01                   Desc Main
                                       Document     Page 8 of 11


STATE OF MINNESOTA                                           )
                                    ) SS                                                Case No.: BKY 19-31907
COUNTY OF RAMSEY                                             )


Barbara J. May, being duly sworn upon oath, says that on the 27th day of September, 2019, she served via US Mail,

the modified plan


U.S. Trustee
1015 U.S. Courthouse
300 South 4th Street
Minneapolis, MN 55415

Gregory Burrell
100 South Fifth Street, Suite 480
Minneapolis, MN 55402

All creditors on attached matrix




                                                                 /e/ Barbara J. May

                                                                 Barbara J. May
                  Case
Label Matrix for local    19-31907
                       noticing            Doc 24 DUDLEY
                                                    FiledAND09/27/19
                                                             SMITH, P.A. Entered 09/27/19 13:23:01
                                                                                             St Paul    Desc Main
0864-3                                                Document
                                                  101 EAST FIFTH STREET Page 9 of 11         200 Warren E Burger Federal Building and
Case 19-31907                                       SUITE 2602                                    US Courthouse
District of Minnesota                               ST. PAUL, MN 55101-1896                       316 N Robert St
St Paul                                                                                           St Paul, MN 55101-1465
Tue Sep 10 12:17:43 CDT 2019
AES                                                 ALLIED INTERSTATE                             ALLINA MEDICAL TRANSPORTATION
PO BOX 8112                                         435 FORD RD                                   PO BOX 9382
HARRISBURG, PA 17105                                STE 800                                       MPLS, MN 55440-9382
                                                    PO BOX 1471
                                                    MINNEAPOLIS MN 55440-1471

AMERICAN ACCOUNTS & ADVISERS, INC. (AAA)            AMERICAN EXPRESS                              BARBARA J MAY
7460 80TH ST. S.                                    CUSTOMER SERVICE &                            2780 N. SNELLING #300
COTTAGE GROVE, MN 55016-3007                        BILLING INQUIRIES                             ROSEVILLE, MN 55113-7134
                                                    PO BOX 981535
                                                    EL PASO TX 79998-1535

BEST BUY                                            CAPITAL ONE                                   CARRINGTON MORTGAGE SERVICES
HSBC RETAIL SERVICES                                PO BOX 30252                                  PO BOX 5001
PO BOX 5238                                         SALT LAKE CITY, UTAH 84130-0252               WESTFIELD, IND 46074-5001
CAROL STREAM, IL 60197-5238


CBCS                                                CHASE CARDMEMBER SERVICE                      CHILDREN’S HEALTH CARE - MPLS
PO BOX 1838                                         PO BOX 94014                                  PO BOX 86
COLUMBUS, OH 43216-1838                             PALATINE, IL 60094-4014                       SDS 121580
                                                                                                  MPLS, MN 55486-0086


CHILDREN’S HEALTH CARE - MPLS                       CHILDRENS HOSPITAL                            CREDITOR ADVOCATES, INC
PO BOX 860609                                       700 10TH AVE SO                               1551 SOUTHCROSS DR W
Mpls, MN 55486-0512                                 MPLS, MN 55415-1745                           SUITE C
                                                                                                  BURNSVILLE, MN 55306-6938


Capital One Bank (USA), N.A.                        Carrington Mortgage Services LLC              Carrington Mortgage Services, LLC
by American InfoSource as agent                     1600 South Douglass Road                      P.O. Box 3730
PO Box 71083                                        Anaheim CA 92806-5951                         Anaheim, CA 92803-3730
Charlotte, NC 28272-1083


Citibank, N.A.                                      DICKS SPORTING GOODS                          DISCOVER
701 East 60th Street North                          GECRB/DSG                                     PO BOX 30421
Sioux Falls, SD 57104-0493                          PO BOX 530916                                 SALT LAKE CITY UT 84130-0421
                                                    ATLANTA, GA 30353-0916


DUDLEY AND SMITH                                    Department Stores National Bank               Discover Bank
2602 US Bank Center                                 c/o Quantum3 Group LLC                        Discover Products Inc
101 East Fifth Street                               PO Box 657                                    PO Box 3025
St. Paul, Minnesota 55101-1860                      Kirkland, WA 98083-0657                       New Albany, OH 43054-3025


GLOBAL CREDIT & COLLECTION CORP                     JOANNE MARIE LAUFERS                          JPMorgan Chase Bank, N.A.
PO BOX 101928                                       1005 EMERALD COURT, #1                        s/b/m/t Chase Bank USA, N.A.
DEPT 2417                                           MARSHALL, MN 56258                            JPMC
BIRMINGHAM AL 35210-6928                            9 56258-4505                                  c/o National Bankruptcy Services, LLC
                                                                                                  P.O. Box 9013
                                                                                                  Addison, Texas 75001-9013
LAURA RAPP        Case 19-31907        Doc 24 Laura
                                                Filed
                                                    Anne09/27/19
                                                         Rapp     Entered 09/27/19 13:23:01
                                                                                      MACYS      Desc Main
144 CORTE ANITA                                   Document
                                              144 Corte Anita    Page 10 of 11        BANKRUPTCY PROCESSING
GREENBRAE, CALIFORNIA 94904-1106              Greenbrae, CA 94904-1106                       PO BOX 8053
                                                                                             MASON OH 45040-8053


MEDIACOM                                      MENARDS/CAPITAL ONE RETAIL SERVICES            MINNESOTA VALLEY ELECTRIC
DEPT 0002                                     P.O. BOX 7680                                  PO BOX 77024
PALATINE, IL 6005-0002                        CAROL STREAM, IL 60116-7680                    MPLS, MN 55480-7724



Midland Credit Management, Inc.               NORDSTROM BANK                                 OLD NATIONAL
PO Box 2037                                   PO BOX 79134                                   110 N MAIN STREET
Warren, MI 48090-2037                         PHOENIX, AZ 85062-9134                         EVANSVILLE, MN 56326



OLD NAVY                                      Old National Bank                              PARK NICOLLET
PO BOX 530993                                 PO Box 3475                                    PO BOX 650
ATLANTA, GA 30353-0993                        Evansville, IN 47733-3475                      MINNEAPOLIS, MN 55440-0650



(p)PORTFOLIO RECOVERY ASSOCIATES LLC          RGS FINANCIAL                                  ROGERS AND HOLLANDS
PO BOX 41067                                  PO BOX 852039                                  PO BOX 879
NORFOLK VA 23541-1067                         RICHARDSON , TX 75085-2039                     MATTESON, IL 60443-0879



SANTANDER                                     SYNCHRONY BANK                                 Santander Consumer USA Inc.
PO BOX 961245                                 ATT’N.: BANKRUPTCY DEP’T.                      P.O. Box 961245
FORT WORTH, TEXAS 76161-0244                  P.O. BOX 965064                                Fort Worth, TX 76161-0244
                                              ORLANDO, FL 32896-5064


SoFi Lending Corp                             SoFi Lending Corp Personal Loans               THRIVENT
One Letterman Dr Bldg A Ste 4700              PO Box 654158                                  625 Fourth Ave. S.
San Francisco, CA 94129-1512                  Dallas, TX 75265-4158                          Minneapolis, MN 55415-1665



US Trustee                                    Verizon                                        Verizon
1015 US Courthouse                            by American InfoSource                         by American InfoSource as agent
300 S 4th St                                  4515 N Santa Fe Ave                            PO Box 4457
Minneapolis, MN 55415-3070                    Oklahoma City OK 73118-7901                    Houston, TX 77210-4457


WELLS FARGO DEALER SERVICES                   Wells Fargo Bank N.A., d/b/a Wells Fargo Aut   XCEL ENERGY
PO BOX 25341                                  PO Box 130000                                  PO BOX 9477
SANTA ANA, CA 92799-5341                      Raleigh, NC 27605-1000                         MPLS, MN 55484-0001



ANDREW LAUFERS                                Barbara J May                                  Gregory A Burrell
18480 COUNTRY SQUIRES CIR                     Barbara J May Attorney at Law                  100 South Fifth Street
PRIOR LAKE, MN 55372-2871                     2780 Snelling Ave N                            Suite 480
                                              Ste 300                                        Minneapolis, MN 55402-1250
                                              Roseville, MN 55113-7134
NAOMI LAUFERS     Case 19-31907           Doc 24       Filed 09/27/19 Entered 09/27/19 13:23:01                      Desc Main
18480 COUNTRY SQUIRES CIR                               Document     Page 11 of 11
PRIOR LAKE, MN 55372-2871




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Portfolio Recovery Associates LLC                    (d)Portfolio Recovery Associates, LLC                (d)Portfolio Recovery Associates, LLC
PO Box 41067                                         c/o Dicks Sporting Goods                             c/o Old Navy
Norfolk VA 23541                                     POB 12914                                            POB 12914
                                                     Norfolk VA 23541                                     Norfolk VA 23541




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Carrington Mortgage Services, LLC                 End of Label Matrix
                                                     Mailable recipients    60
                                                     Bypassed recipients     1
                                                     Total                  61
